Exhibit 32.2 CERTIFICATION In connection with the Annual Report of AFP Imaging Corporation (the “Company”) on Form 10-K for the year ended June 30, 2007 as filed with the Securities and Exchange Commission (the “Report”), I, Donald Rabinovitch, Co-Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13 (a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Donald Rabinovitch Donald Rabinovitch, President (Co-Principal Executive Officer) October 12, 2007
